FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

EMILIANO SANTIAGO,                    
              Petitioner-Appellant,
                v.
DONALD H. RUMSFELD, Secretary of
Defense; LES BROWNLEE, Secretary            No. 05-35005
of the United States Department of
the Army (Acting); RAYMOND                   D.C. No.
                                          CV-04-01747-OMP
BYRNE, Acting Adjutant General of
                                              ORDER
the Oregon National Guard; DAVID
DORAN, Captain, Detachment One,
Company D, 113 Aviation Unit
Commander,
            Respondents-Appellees.
                                      
       Appeal from the United States District Court
                for the District of Oregon
        Owen M. Panner, Senior Judge, Presiding

                   Argued and Submitted
            April 6, 2005—Seattle, Washington

                    Filed April 6, 2005

  Before: William C. Canby, Jr., Richard C. Tallman, and
          Johnnie B. Rawlinson, Circuit Judges.


                        COUNSEL

Steven Goldberg, Esq., Goldberg, Mechanic, Stuart and Gib-
son, LLP, Portland, Oregon, for the appellant.

                           4173
4174               SANTIAGO v. RUMSFELD
H. Thomas Byron, III, Department of Justice, Washington,
DC, for the appellees.


                         ORDER

   The appellant’s urgent motion for injunction pending
appeal, which seeks to enjoin his deployment to Afghanistan,
is DENIED.

  The judgment of the District Court is AFFIRMED. An
opinion or opinions will follow in due course.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2005 Thomson/West.